Title: To Thomas Jefferson from James Madison, 30 July 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
July 30. 1793

My last was of the 22d. inst: I have since received yours covering the paper now returned, that covering the report of the Comsrs. of Accts. between the U.S. and the particular States, and that of the 21st. inst: The intermediate one of the 14th. was left by mistake in a secure place by the person who was to bring it up from Fredg., and is not yet arrived. The delay has been inconvenient as it deprives me of part of the publication which I wish to see in all its parts before I formed a regular view of any. As I intimated in my last I have forced myself into the task of a reply. I can truly say I find it the most grating one I ever experienced; and the more so as I feel at every step I take the want of counsel on some points of delicacy as well as of information as to sundry matters of fact. I shall be still more sensible of the latter want when I get to the attack  on French proceedings, and perhaps to the last topic proposed by the writer, if I ever do get to it. As yet I have but roughly and partially gone over the first; and being obliged to proceed in Scraps of time, with a distaste to the subject, and a distressing lassitude from the excessive and continued heat of the season, I can not say when I shall finish even that. One thing that particularly vexes me is that I foreknow from the prolixity and pertinacity of the writer, that the business will not be terminated by a single fire, and of course that I must return to the charge in order to prevent a triumph without a victory.
Do you know what is the idea of France with regard to the defensive quality of the Guarantee; and of the criterion between offensive and defensive war which I find differently defined by different jurists; also what are the ideas of the P. on these points. I could lay my course with more advantage thro’ some other parts of the subject if I could also know how far he considers the Proclamation as expressing a neutrality in the sense given to that term, or how far he approves the vindication of it on that ground.
I am sorry to find the journey to Virga. from which useful lessons were hoped, ending in a confirmation of errors. I can only account for it by supposing the public sentiment to have been collected from tainted sources which ought to have suggested to a cautious and unbiassed mind the danger of confiding in them. The body of the people are unquestionably attached to the Union, and friendly to the Constitution: but that they have no dissatisfaction at the measures and spirit of the Government, I consider as notoriously untrue. I am the more surprised at the misconception of our Friend as the two latest sources consulted, the two brothers I mean, are understood to be both of them, rightly disposed as well as correctly informed.
I have got my plows at last. They are fine ones and much admired. Repeat my thanks to Dr. Logan if you have an opportunity and think of it. The patent plow is worth your looking at if you should visit his farm. You will See your theory of a mouldboard more nearly realised than in any other instance, and with the advantage of having the iron wing, which in common bar shares or in great lies useless under the wood, turned up into the sweep of the Board and relieving it from the brunt of the friction. By fixing the Colter, which is detached, to the point of the share, it will I think be nearly compleat. I propose to have one so constructed. The detached form may answer best in old clea[r?] ground; but will not stand the shocks of our rough and rooty land, especially in the hands of our ploughmen.
Little wheat having been yet tried in bread I can not say how the quality will turn out. The more I see and hear of it, the more I fear it will be worse than was at first supposed. The Corn suffers now for want of  rain, but appearances as to that article are on the whole very flattering. The worst effect of the dry weather, at present felt, is the extreme hardness of the earth which makes plowing, particularly in fallow land, but barely possible. So many heavy rains on ground wet for six months, succeeded by the present hot spell, has almost beat it and baked it into Brick.
